COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


LILLIAN DOREEN OUSJI
                                                                 MEMORANDUM OPINION*
v.     Record No. 0654-04-4                                           PER CURIAM
                                                                   SEPTEMBER 14, 2004
RESIDENCE INN AND
AMERICAN HOME ASSURANCE CO.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Charles J. Swedish; Sloan and Swedish, on brief), for appellant.

                 (John C. Duncan, III; Duncan and Hopkins, P.C., on brief), for
                 appellees.


       Lillian Doreen Ousji (claimant) appeals a decision of the Workers’ Compensation

Commission terminating her open award of compensation benefits on the grounds that she (1)

unjustifiably refused selective employment; and (2) unjustifiably refused medical treatment. We

have reviewed the record and the commission’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Ousji

v. Residence Inn, VWC File No. 209-43-00 (Feb. 20, 2004). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.